Citation Nr: 1038672	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as spastic colon.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty during World War II, from 
November 1944 to November 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

In April 2010, as support for his claims (he also had appealed 
for service connection for tinnitus and a back disorder), the 
Veteran testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as a 
Travel Board hearing.

The Board subsequently, in June 2010, issued a decision denying 
the Veteran's claims for service connection for tinnitus and a 
back disorder.  However, the Board remanded his remaining claim 
for service connection for a gastrointestinal disorder, claimed 
as spastic colon, for further development and consideration - in 
particular, to have him undergo a VA compensation and pension 
examination (C&P Exam) for a medical nexus opinion concerning the 
etiology of this remaining disorder, especially in terms of 
whether it is attributable to or dates back to his military 
service during World War II.

The Veteran had this requested examination in July 2010 and, 
based on the opinion obtained, the Appeals Management Center 
(AMC) issued a supplemental statement of the case (SSOC) in 
August 2010 continuing to deny this remaining claim and returned 
the file to the Board for further appellate consideration.

Because of the Veteran's age, the Board has advanced this appeal 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A gastrointestinal disorder, claimed as spastic colon 
(Irritable Bowel Syndrome (IBS)) was not manifest during the 
Veteran's military service during World War II, from November 
1944 to November 1946.

2.  There are notations in service that he had hemorrhoids and 
resultantly had a hemorrhoidectomy in October 1945.

3.  The first indication of a gastrointestinal disorder, 
specifically, ulcerative colitis, was not until 1966, so some 20 
years after his separation from service.

4.  He later had a VA compensation examination in June 1973 and 
in July 1973 was granted nonservice-connected pension benefits on 
account of the ulcerative colitis.

5.  Thereafter, there is no competent and credible medical or 
other evidence showing continued symptoms or treatment of the 
ulcerative colitis or any other gastrointestinal disorder until 
October 2003, when VA treatment records list additional diagnoses 
of diverticulitis, colonic polyps, and a tubular adema, 
almost six decades (60 years) after the Veteran's separation from 
service.  

6.  The VA C&P examiner that recently evaluated the Veteran in 
July 2010, following and as a result of the Board's June 2010 
remand, indicated the most recent colonoscopy indicates there is 
no evidence of ulcerative colitis.

7.  This VA C&P examiner further indicated that his review of the 
file also did not disclose any evidence of abdominal symptoms 
while in service, including at time of separation, and that the 
Veteran's current symptoms - which are quite manageable by his 
report, are consistent with IBS, often considered basically the 
same as the older term "spastic colon," with no identifiable 
connection to his active service (noting the IBS is less likely 
than not caused by or a result of his military service).




CONCLUSION OF LAW

The Veteran's gastrointestinal disorder, claimed as spastic 
colon, was not incurred in or aggravated by his military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Further, this notice must include information that a downstream 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and May 
2006 and August 2008.  These letters, especially in combination, 
informed him of the evidence required to substantiate his claim 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  Additionally, the May 2006 and August 2008 
letters complied with Dingess by as well discussing the 
downstream disability rating and effective date elements of the 
claim.  



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As previously discussed in the 
Board's June 2010 decision (deciding the claims for tinnitus and 
a back disorder, but remanding this remaining claim for a 
gastrointestinal disorder), the Veteran asserts that his service 
treatment records (STRs) are incomplete or missing and that they 
were destroyed either in a typhoon in Okinawa, Japan, or in the 
1973 fire at the National Personnel Records Center (NPRC), a 
military records repository.  When all or even a portion of STRs 
are lost, missing, or presumed destroyed, VA has a heightened 
duty to consider the applicability of the benefit-of-the-doubt 
rule, to assist the Veteran in developing the claim, and to 
explain the reasons and bases for its decision ...."  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Here, however, the Veteran's claims file includes STRs spanning 
his 2 years of military service.  So it is not apparent that any 
of his STRs are missing as he asserts.  Instead, by all accounts 
the RO obtained all of his STRs and service personnel records 
(SPRs) relevant to the remaining claim on appeal, for service 
connection for a gastrointestinal disorder.  And in any event, 
missing service records, alone, while indeed unfortunate, do not 
obviate the need for the Veteran to still have medical nexus 
evidence supporting his claim by suggesting a correlation between 
his currently claimed condition and his military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)).  That is to say, missing service 
records do not lower the threshold for an allowance of a claim; 
there is no reverse presumption for granting a claim.  The legal 
standard for proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 
188, 194-95 (1999).



Moreover, here, as directed in the Board's June 2010 remand of 
this claim, the RO/AMC arranged for a VA compensation examination 
in July 2010 for a medical nexus opinion concerning the 
likelihood (very likely, as likely as not, or unlikely) that any 
of the Veteran's current symptoms and diagnoses may be 
attributable to his military service, to include consideration of 
any potential relationship or correlation with the hemorrhoids 
and resultant hemorrhoidectomy he had during service in October 
1945.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And in 
obtaining this opinion in July 2010 concerning this determinative 
issue, there was substantial compliance with this remand 
directive.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and that appellate review may 
proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for a Gastrointestinal 
Disorder, Claimed as Spastic Colon (IBS)

Service connection may be granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 
Fed.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (meaning 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In this case, as the Board previously acknowledged in the June 
2010 remand, the Veteran has the required current diagnosis of a 
gastrointestinal disorder.  More specifically, VA treatment 
records from October 2003 indicate he was found to have 
diverticulitis, colonic polyps, and a tubular adema.  Moreover, 
the VA C&P examiner that more recently evaluated the Veteran in 
July 2010, on remand, diagnosed IBS and indicated that, for all 
intents and purposes, this condition used to be referred to as 
"spastic colon."  Therefore, the threshold preliminary 
requirement of current disability has been met.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this 
proof of current disability, there could be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

So resolution of this appeal ultimately turns on whether there is 
any sort of relationship or correlation between the Veteran's 
current gastrointestinal disorder, IBS, and his military service 
since the July 2010 VA C&P examiner indicated the Veteran's most 
recent colonoscopy did not show any current indications of 
ulcerative colitis.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical respect that the Veteran's 
claim fails.

Regarding the in-service incurrence of a relevant injury or 
disease, as also already conceded in the June 2010 remand, the 
Veteran's STRs note the existence of hemorrhoids while in 
service, indeed, even the need for a hemorrhoidectomy in October 
1945.  However, there are no additional complaints, treatment or 
diagnosis for any intestinal disorder, including diverticulitis, 
colonic polyps, tubular adema, IBS, or ulcerative colitis during 
service.  Indeed, the July 2010 VA C&P examiner made particular 
note of the fact that there are no subjective or objective 
indications of relevant abdominal symptoms at any time during the 
Veteran's service, including when separating.

The evidence in the claims file, including especially the report 
of this recent VA C&P examination, simply does not etiologically 
link any of the Veteran's current gastrointestinal symptomatology 
to his military service.  His first VA C&P examination was in 
June 1973.  During that evaluation, the VA examiner observed the 
Veteran earlier had received a diagnosis of ulcerative colitis in 
1966.  The examiner also noted the Veteran's complaints of 
occasional abdominal cramping and, if he got upset, diarrhea.  
However, there was no opinion concerning the etiology of his 
diagnosed ulcerative colitis, and specifically in terms of 
whether it dated back to his military service.  Moreover, the 
subsequent grant of a VA pension in July 1973 was predicated on 
the ulcerative colitis being a nonservice-connected disability 
(not service-connected condition).

There is a large break in the time after that VA compensation 
examination in June 1973 and the subsequent manifestation of 
additional relevant symptoms or diagnoses, as reflected in the 
Veteran's VA treatment records from December 2001 to February 
2006.  And while his history of ulcerative colitis is noted in 
these VA outpatient treatment records, the first notation 
concerning any indication of a current disorder was in October 
2003.  Other diagnoses in October 2003, as mentioned, included 
diverticulitis, colonic polyps, and a tubular adeama.  


Additionally, a February 2006 VA treatment record noted the 
Veteran had received a colonoscopy in 1997 and again in October 
2003.  However, the February 2006 VA treating physician also 
specifically stated there was no evidence of chronic colitis.  
The VA treating physician recommended a repeat colonoscopy in 
2009, depending on the Veteran's health.  Finally, the VA 
treating physician did not render an opinion as to the etiology 
of the Veteran's ulcerative colitis.

Additionally, tests performed during the Veteran's 
gastroenterology consultation in November 2008 failed to indicate 
he was suffering from chronic colitis.  Moreover, the VA treating 
physician stated that any comorbodities in the Veteran's bowel 
habits had resolved after completion of an iron therapy, and his 
bowl movements were back to normal.  The treating physician also 
stated that the likelihood the Veteran will develop colon cancer 
is exceedingly low.

The most recent VA C&P examination was in July 2010, following 
and as a result of the Board's June 2010 remand.  The Veteran 
reported that he began to have intestinal symptoms with cramping 
and diarrhea while in Okinawa, Japan.  He stated these symptoms 
had continued since his military service.  Upon physical 
examination, the VA examiner found no symptoms of significant 
weight loss or malnutrition, and no signs of anemia.  During the 
abdominal examination, the examiner noted hyperactive bowl sounds 
but no rebound, guarding, organomegaly, masses or bruits.  In 
discussing the findings of his evaluation, the examiner explained 
that the Veteran's symptoms are consistent with IBS, which was 
considered as basically the same thing as the term "spastic 
colon."  However, regarding etiology, this examiner concluded 
"there still is no identifiable connection to active service.  
The Veteran's [IBS] is less likely than not caused by or a result 
of military service."  

Consequently, the only evidence of record suggesting his current 
gastrointestinal disorder is related to his military service 
comes from the Veteran personally.  As he testified during his 
April 2010 Travel Board hearing, he believes the damp conditions 
in the Pacific caused his bout of hemorrhoids in service.  But 
his unsubstantiated lay statements and testimony concerning this 
fact are insufficient reason to grant his claim because the type 
of gastrointestinal disorder he has now, IBS (no longer any 
ulcerative colitis according to the July 2010 VA C&P examiner) is 
not the type of condition that may be etiologically linked to his 
military service by mere lay opinion.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

Further concerning this, even as a layman, the Veteran is 
competent to say he began having hemorrhoids and stomach problems 
or symptoms while in service and has continued to during the many 
years since.  See his April 2010 hearing testimony.  Such a 
proclamation is capable of lay observation and experience.  See, 
e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His 
lay testimony concerning this, however, also must be credible to 
ultimately have probative value, such as to establish the 
required continuity of symptomatology since service.  See Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  And his lay testimony concerning this is 
not also credible given that he did not have any relevant 
complaints (pertinent symptoms), much less any objective clinical 
findings, for so many years following the conclusion of his 
service, that is, until the 1966 diagnosis of ulcerative colitis, 
which was confirmed for pension benefits during the June 1973 VA 
C&P examination.  Further, there was no additional indication of 
gastrointestinal disorders or symptoms until the VA treatment 
record dated in October 2003.  This lapse of so many years after 
his separation from service and the first documented complaint of 
the claimed disorder is probative evidence to be considered in 
determining whether his current disability may be traced back to 
his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Moreover, it is worth repeating that the question of whether 
there is indeed this etiological link between the current 
gastrointestinal disorder, IBS, and his military service is a 
medical, not lay determination.  38 C.F.R. § 3.159(a)(2).  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).




So even acknowledging there is proof of his claimed disability, 
IBS, though no credible indication according to his most recent 
colonoscopy that he still has ulcerative colitis, there still is 
no competent and credible medical nexus evidence of record 
establishing a correlation between his IBS and any symptoms he 
may have experienced while in service or any resultant diagnosis 
he may have received while in service.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a gastrointestinal disorder.  So there is no reasonable doubt 
to resolve in his favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a gastrointestinal disorder, 
claimed as spastic colon (IBS), is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


